DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1, 7-9, 13) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glazman et al. (hereinafter Glazman)(US Publication 2021/0179117 A1)
Re claim 1, Glazman discloses a method for training and updating a backend-side classifier, the method comprising: receiving, in a backend-device, from at least one vehicle, classification data along with a respective classification result generated by a vehicle-side classifier (See figs. 1, 5; ¶s 232-233, 235, 243, 264 where it teaches the malicious behavior may be identified, for example, by the classifier classifying the posture and/or gesture as malicious behavior; the data collected indicative of safe posture and/or gesture and/or malicious behavior may be transmitted to a remote server (e.g., third party server 116); the server may collect data from multiple vehicles.  Data may be analyzed from multiple vehicles to identify certain scenarios, for example, risk factors (e.g., malicious behavior) that increases the probability of an accident.); and training the backend-side classifier using the classification data and, if available, a corrected respective classification result as annotation. (See ¶s 141, 265 where it teaches a statistical analysis server that computes the classifiers; the collected data may be used to 

Re claim 7, Glazman discloses wherein training the backend-side classifier comprises updating the backend-side classifier. (See ¶s 234, 265)

Re claim 8, Glazman discloses wherein the backend-side classifier and the vehicle-side classifier is a multi-layer classifier having a plurality of layers and wherein the classification data is an output of a specific layer of the plurality of layers. (See ¶s 234, 265)

Re claim 9, Glazman discloses wherein training the backend-side classifier comprises updating a number of layers corresponding to the specific layer of the plurality of layers. (See ¶s 234, 265)

Claim 13 has been analyzed and rejected w/r to claim 1 above.

Allowable Subject Matter
Claim 15 is allowed.
Claims (2-6, 10-12, 14) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach these limitations.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 20, 2021